           Entered on Docket October 9, 2019
                                                            Below is the Order of the Court.



 1                                                           _______________________________
                                                             Marc Barreca
 2                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
 3

 4

 5

 6       ________________________________________________________________
 7

 8   MARC BARRECA
     United States Bankruptcy Judge
 9   700 Stewart Street, Room 7106
     Seattle, WA 98101
10   (206) 370-5310

11
                             UNITED STATES BANKRUPTCY COURT
12
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
         HAYLEY MARIE ROBINSON,
14                                                                            Case No. 19-11724-MLB
                                          Debtor(s).
15
         OSCAR LEE OLIVE, IV,                                                  Adversary No. 19-01105-MLB
16                                        Plaintiff,
17              v.                                                          NOTICE OF TRIAL
18                                                                    AND ORDER SETTING DEADLINES
         HAYLEY MARIE ROBINSON, an individual
19       Defendant,

20                                        Defendant.

21

22
            1.     Trial Setting. The above-captioned case is set for a one day1 non-jury trial commencing
     at 9:30 a.m. on March 20, 2020 in the United States Bankruptcy Court, 700 Stewart Street,
23   Courtroom 7106, Seattle, Washington.

24   1
        If counsel anticipates that the trial will take longer than the length of time set forth in this order, counsel must,
     within ten (10) days of the date of this order, notify the Court and opposing counsel. Counsel should docket a
25   letter specifying the requested length of trial and indicating whether opposing counsel is in agreement.




     NOTICE OF TRIAL AND ORDER SETTING DEADLINES - 1
      Case 19-01105-MLB Doc 8 Filed 10/09/19 Ent. 10/09/19 09:19:58                                   Pg. 1 of 4
 1          2.      Compliance. Counsel and parties are advised that failure to comply with the procedures
     and deadlines set forth in this order, including the duty to provide the Court with updated documents as
 2
     necessary, may result in adverse evidentiary rulings, and/or dismissal of the action. Trials may be
 3   stricken and the case dismissed with prejudice or relief entered without further notice, and/or
     evidence excluded, for failure to comply with this order. Counsel (and pro se parties) shall advise
 4   chambers in writing of any change of address and/or telephone number.

 5          3.     Pretrial Deadlines.

 6
                   a. Disclosures.
 7
                    1.    Expert Disclosures. All parties shall make the expert disclosures required by
 8
                         Federal Rule of Civil Procedure 26(a)(2) and Federal Rule of Bankruptcy Procedure
 9
                         7026 by January 20, 2020.

10                  2. Non-expert Disclosures. All parties shall make the disclosures required by Federal
                       Rule of Civil Procedure 26(a)(3) and Federal Rule of Bankruptcy Procedure 7026 by
11                     February 4, 2020.

12                 b. Business Records. Any party intending to offer a record into evidence by declaration
                      pursuant to Federal Rules of Evidence 902(11), 902(12), and 803(6) must provide
13                    written notice of that intention to all adverse parties, and must make the record and
                      declaration available for inspection on or before February 4, 2020.
14

15
                   c. Discovery Cutoff. All discovery shall be completed on or before February 4, 2020.

16                 d. Dispositive Motions. Dispositive motions shall be served and the hearing held no
                      later than February 19, 2020.
17
                   e. Interpreters. A statement identifying the name, address, telephone number and
18                    summary of qualifications of any interpreter a party expects to use at trial shall be filed
                      no later than March 6, 2020. The statement shall also identify the witness for whom
19                    the interpreter is needed and the non-English language to be interpreted.
20
                   f. Trial Briefs and Proposed Findings of Fact and Conclusions of Law. Trial briefs
                      shall be filed no later than March 13, 2020. Trial briefs shall include, as an attachment,
21
                      proposed findings of fact and conclusions of law.
22
                   g. Motions in Limine. Motions in limine to be heard at the commencement of trial shall
23                    be filed no later than March 10, 2020. Responses, if any, shall be filed no later than
                      March 13, 2020.
24
                   h. Pretrial Order. Counsel shall comply with Local Bankruptcy Rule 7016-1(b) in the
25                    filing of a proposed pretrial order. The pretrial order is due by March 13, 2020. If




     NOTICE OF TRIAL AND ORDER SETTING DEADLINES - 2
      Case 19-01105-MLB Doc 8 Filed 10/09/19 Ent. 10/09/19 09:19:58                         Pg. 2 of 4
                       you fail to file the pretrial order by this date, the trial may be stricken. The pretrial
 1                     order must contain a confirmation of each party’s consent to final adjudication and
                       entry of final orders or judgments by the bankruptcy judge.
 2

 3                  i. Exhibits. An identification of each document or other exhibit, including summaries
                       of other evidence – separately identifying those items the party expects to offer and
 4                     those it may offer if the need arises – shall be provided to all adverse parties by March
                       6, 2020.
 5
                           1.      Identification. A number sequence shall be used for all exhibits of all
 6                                 parties, with prefixes indicating the offering party (i.e., P1, P2, P3, etc; D1,
                                   D2, D3, etc.).
 7
                           2.      Format. Exhibits shall be pre-marked in accordance with this order. Any
 8
                                   documentary exhibits that can reasonably be submitted on 8-1/2 by 11 inch
 9
                                   paper shall be, with text on one side only.

10                         3.      Submission of Exhibits to Court. Parties intending to offer exhibits shall
                                   submit three (3) sets of exhibits in 3-ring binders, as follows: one (1)
11                                 original and two (2) copies brought to the Court, 700 Stewart Street, Room
                                   6301, Seattle, Washington. The binders shall include an index of the
12                                 exhibits, and identifying tabs using the number sequence as set forth in
                                   subsection (1) above. Submissions shall be made by the close of business
13                                 on March 18, 2020.
14
             4.       Final Pretrial Conference. A final pretrial conference will be held on March 5, 2020 at
15
     1:30 p.m. Topics to be discussed include trial procedure, anticipated motions in limine, and other issues
     regarding timing and presentation of witnesses. See Fed. R. Civ. Proc. 16(e). Counsel may appear at the
16   final pretrial conference by telephone. The instructions and guidelines are as follows:

17                  Instructions
                    (1) Dial: 1-888-363-4749
18                  (2) Enter Access Code: 9365479#
                    (3) Press the # sign
19                  (4) Enter Security Code when prompted: 8574#
                    (5) Speak your name when prompted
20

21
                    Guidelines
                    (1) Use a land line phone and not a cell phone, if possible. Do not use a speaker phone.
22                  (2) Make the call from a quiet area where background noise is minimal.
                    (3) Wait until the judge calls your case before speaking.
23                  (4) Do not put the phone on hold at any time after the call is connected.
                    (5) In the event you are unable to connect to the conference call after following the above
24                     procedures, please contact chambers at (206) 370-5310.

25          5.      Settlement. The parties shall promptly notify the Court if the matter is settled.




     NOTICE OF TRIAL AND ORDER SETTING DEADLINES - 3
      Case 19-01105-MLB Doc 8 Filed 10/09/19 Ent. 10/09/19 09:19:58                          Pg. 3 of 4
 1          6.      Confirmation. The plaintiff shall confirm that the trial is going forward not later than
     12:00 p.m. March 16, 2020 and so advise all parties. Failure to comply may result in the trial being
 2
     stricken and the case dismissed with prejudice. Please confirm the trial using the E-Docket
 3   Confirmation Process. For information concerning the E-Docket Confirmation Process, please visit the
     Court’s website at http://www.wawb.uscourts.gov. Pro se parties may confirm a trial by contacting
 4   chambers, at (206) 370-5310.

 5          7.     Continuances. Typically continuances are granted only by agreement.

 6                  a. Agreed Continuance Request. A party seeking a continuance must contact Judge
            Barreca’s Courtroom Deputy, Kim Kelley, at (206) 370-5311, for available future trial dates. It is
 7          the parties’ responsibility to confer and agree on future trial dates. Until the parties notify
            chambers that they have agreed on future trial dates provided by Ms. Kelley, the trial will
 8
            NOT be continued. The trial is not officially continued until the parties docket a letter reflecting
 9
            their agreement to the continued trial dates and the courtroom deputy makes a minute entry
            continuing the trial. Once the trial is continued, counsel are responsible for agreeing to and
10          preparing an amended scheduling order, which should be submitted to Judge Barreca for
            signature as a received unsigned order. The amended scheduling order template is available from
11          Kim Kelley.

12                 b. Contested Continuance Request. A contested request for a continuance must be made
            by motion and noted for hearing prior to the date of trial. Unless the trial has been continued by
13          order of the Court, the parties will be expected to appear for trial as scheduled.
14
            8.     Discovery Disputes. In addition to the local and federal rules governing discovery
15
            disputes, the parties shall comply with Judge Barreca’s required procedures for discovery disputes
            provided for on the court’s website at http://www.wawb.uscourts.gov/judge-marc-barreca.
16
                                              ///END OF ORDER///
17
            TO BE SERVED BY THE CLERK ON ANY PRO SE PARTY VIA THE BNC.
18

19

20

21

22

23

24

25




     NOTICE OF TRIAL AND ORDER SETTING DEADLINES - 4
      Case 19-01105-MLB Doc 8 Filed 10/09/19 Ent. 10/09/19 09:19:58                       Pg. 4 of 4
